Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Nolan Lawrence, (Reg. No. 71,493), on 2/23/22.
The application has been amended as follow:
In the claims:
Claim(s) 1, 11 & 16 are amended as following:
1. (Currently Amended) A method comprising:
detecting, before a video stream is sent to one or more subscribers and before the video stream is viewed by any user, a plurality of objects in at least one video stream image of a video stream, wherein the detecting the plurality objects includes performing machine learning based image analysis on pixels that visually represent each video stream image of the video stream, wherein the video stream is part of a teleconference; 
identifying, based on the detecting the plurality of objects in the at least one video stream image, a critical portion of the at least one video stream image; 
creating, based on the identifying the critical portion, a first non-pixel data;
obtaining the video stream to be sent to one or more subscribers, the video stream
	including the at least one video stream image;
retrieving, based on the obtaining the video stream and before providing the video stream to the one or more subscribers, the first non-pixel data, wherein the first non-pixel data includes viewing history of other video streams;
determining, based on the obtaining the video stream and based on the first non-pixel data, a first critical object in the video stream, wherein the first critical object is represented by a first plurality of pixels, the first plurality of pixels located within the at least one video stream image, wherein the first plurality of pixels define a critical region of the video stream image that contains the first critical object and has a smaller displayable region than the video stream image, wherein the determining includes performing a machine learning model on the video stream image to analyze the critical objects in the video stream image; and
generating, based on the determining the first critical object in the video stream, a first prioritization of one or more network packets that correspond to the first plurality of pixels of the video stream image, wherein the one or more network packets contain the first plurality of pixels that depict the first critical object in the video stream image, and wherein the first plurality of pixels that define the region is less than an entirety of the pixels of the video stream image,
wherein generating the first prioritization includes setting an adjusted class of service value for the one or more network packets, and 
wherein the one or more network packets are transmitted based on the adjusted class of service value.
11. (Currently Amended) A system, the system comprising:
a memory, the memory containing one or more instructions; and
a processor, the processor communicatively coupled to the memory, the processor, in response to reading the one or more instructions, configured to:
detect, before a video stream is sent to one or more subscribers and before the video stream is viewed by any user, a plurality of objects in at least one video stream image of a video stream, wherein the detecting the plurality objects includes performing machine learning based image analysis on pixels that visually represent each video stream image of the video stream, wherein the video stream is part of a teleconference; 
identify, based on the detecting the plurality of objects in the at least one video stream image, a critical portion of the at least one video stream image; 
create, based on the identifying the critical portion, a first non-pixel data;
obtain the video stream to be sent to one or more subscribers, the video stream including the at least one video stream image;
retrieve, based on the obtaining the video stream and before providing the video stream to the one or more subscribers, the first non-pixel data, wherein the first non-pixel data includes viewing history of other video streams;
determine, based on the obtaining the video stream and based on the first non-pixel data, a first critical object in the video stream, wherein the first critical object is represented by a first plurality of pixels, the first plurality of pixels located within the at least one video stream image, wherein the first plurality of pixels define a region of the video stream image that contains the first critical object, wherein the determining includes performing an image analysis technique on the video stream image; and
generate, based on the determining the first critical object in the video stream, a first prioritization of one or more network packets that correspond to the first plurality of pixels of the video stream image, wherein the one or more network packets contain the first plurality of pixels that depict the first critical object in the video stream image, and wherein the first plurality of pixels that define the region is less than an entirety of the pixels of the video stream image,
wherein generating the first prioritization includes setting an adjusted class of service value for the one or more network packets, and 
wherein the one or more network packets are transmitted based on the adjusted class of service value.
16. (Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions configured to:
detect, before a video stream is sent to one or more subscribers and before the video stream is viewed by any user, a plurality of objects in at least one video stream image of a video stream, wherein the detecting the plurality objects includes performing machine learning based image analysis on pixels that visually represent each video stream image of the video stream, wherein the video stream is part of a teleconference; 
identify, based on the detecting the plurality of objects in the at least one video stream image, a critical portion of the at least one video stream image; 
create, based on the identifying the critical portion, a first non-pixel data;
obtain the video stream to be sent to one or more subscribers, the video stream including the at least one video stream image;
retrieve, based on the obtaining the video stream and before providing the video stream to the one or more subscribers, the first non-pixel data, wherein the first non-pixel data includes viewing history of other video streams;
determine, based on the obtaining the video stream and based on the first non-pixel data, a first critical object in the video stream, wherein the first critical object is represented by a first plurality of pixels, the first plurality of pixels located within the at least one video stream image, wherein the first plurality of pixels define a region of the video stream image that contains the first critical object, wherein the determining includes performing an image analysis technique on the video stream image; and
generate, based on the determining the first critical object in the video stream, a first prioritization of one or more network packets that correspond to the first plurality of pixels of the video stream image, wherein the one or more network packets contain the first plurality of pixels that depict the first critical object in the video stream image, and wherein the first plurality of pixels that define the region is less than an entirety of the pixels of the video stream image,
wherein generating the first prioritization includes setting an adjusted class of service value for the one or more network packets, and 
wherein the one or more network packets are transmitted based on the adjusted class of service value.
REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-3, 5-13, 15-20 is/are allowed.
Claim(s) 4 & 14 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 2/7/22, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 11& 16.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “detecting, before a video stream is sent to one or more subscribers and before the video stream is viewed by any user, a plurality of objects in a video stream image of a video stream, wherein the detecting the plurality objects includes performing machine learning based image analysis on pixels that visually represent each video stream image of the video stream, wherein the video stream is part of a teleconference; identifying, based on the detecting the plurality of objects in the video stream image, a critical portion of the video stream image; creating, based on the identifying the critical portion, a first non-pixel data; obtaining the video stream to be sent to subscribers, the video stream including the video stream image; retrieving, based on the obtaining the video stream and before providing the video stream to the subscribers, the first non-pixel data, wherein the first non-pixel data includes viewing history of other video streams; determining, based on the obtaining the video stream and based on the first non-pixel data, a first critical object in the video stream, wherein the first critical object is represented by a first plurality of pixels, the first plurality of pixels located within the at least one video stream image, wherein the first plurality of pixels define a critical region of the video stream image that contains the first critical object and has a smaller displayable region than the video stream image, wherein the determining includes performing a machine learning model on the video stream image to analyze the critical objects in the video stream image; and generating, based on the determining the first critical object in the video stream, a first prioritization of network packets that correspond to the first plurality of pixels of the video stream image, wherein the network packets contain the first plurality of pixels that depict the first critical object in the video stream image, and wherein the first plurality of pixels that define the region is less than an entirety of the pixels of the video stream image, wherein generating the first prioritization includes setting an adjusted class of service value for the one or more network packets, and wherein the one or more network packets are transmitted based on the adjusted class of service value” as set forth in independent claim(s) 1, 11 & 16 and in light of applicant’s argument(s) filed 2/7/22.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449